

116 S4294 IS: Coronavirus CDFI Funding Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4294IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Menendez (for himself, Mr. Durbin, Mr. Manchin, Ms. Warren, Mr. Wyden, Ms. Klobuchar, Ms. Hirono, Mr. Schatz, Mrs. Gillibrand, Mr. Markey, Mr. Van Hollen, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide supplemental appropriations to the Community Development Financial Institutions Fund, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus CDFI Funding Act.2.Supplemental appropriationThere is appropriated to the Community Development Financial Institutions Fund established under section 104(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)(1)), out of amounts in the general fund of the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, for providing financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707(a)(1)), except that subsections (d) and (e) of such section 108 shall not apply to the provision of such assistance.